          Case 2:19-cr-20052-JAR Document 51 Filed 01/21/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                          Case No. 2:19-CR-20052-JAR-1

 FENG TAO,

            Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss Indictment (Doc. 30)

and the Government’s Sealed Motion (Doc. 35) relating to Defendant’s Motion to Dismiss. On

January 15, 2020, a three-count Superseding Indictment was returned against Defendant.

Accordingly, Defendant’s Motion to Dismiss Indictment is denied without prejudice to refiling

with respect to the Superseding Indictment; the Government’s Sealed Motion relating to

Defendant’s Motion to dismiss is denied as moot. Both motions shall remain under seal

pending further order of the Court.

       IT IS SO ORDERED.

       Dated: January 21, 2020

                                                S/ Julie A. Robinson
                                                JULIE A. ROBINSON
                                                CHIEF UNITED STATES DISTRICT JUDGE
